Title: To Thomas Jefferson from Henry Moore, 26 March 1804
From: Moore, Henry
To: Jefferson, Thomas


          
            Sir,
            Alexandria 26th March 1804
          
          Since I had last the pleasure of addressing you, I have understood that several Subscription Papers have been handed you from this place relative to the present Collector of this port Colo. Charles Simms; My own opinion is his office is properly attended to; but nobody will deny there are not others who are equally well calculated for the discharge thereof, and who ought to be preferred for many reasons, one is, that Colo. Simms is very wealthy, as he owns property worth at least ten thousand pounds, and his practice as a Lawyer is worth twenty five hundred Dollars a year which is enough with his Rents which are about £200—to support his family, another is there is a Man here who is in Indigence, who has rendered more much more essential services to this Country, and who would devote his whole time to the office. without employing a Deputy—as the one now in Colo. Simm’s office is very obnoxious on account of his pride and overbearing conduct, and is besides remarkably deaf—Should you for any cause, find it necessary to remove the Colonel, you will find upon enquiry that the person mentioned in my last, would be generally approved of here—Again I pray you excuse the freedom I take in thus addressing you, without being personally known to you; and attribute it entirely to that wish which pervades the Human Heart, to render all our aid to assist those who are in distress—And I assure you I would recommend the person I have mentioned, with the same warmth were he a stranger to me; on account of the great services rendered his Country in that Glorious Struggle which terminated in our Independance—accept assurances of my high respect and Consideration, and believe me
          Yours very truly
          
            Henry Moore 
          
          
          
            Should you deem this unworthy of notice please commit it to the flames—
          
          
            H M
          
        